Citation Nr: 0630924	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-14 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for systemic lupus 
erythematosus



REPRESENTATION

Appellant represented by:	Mark R. Lippman, attorney at 
law



ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to September 
1994. 

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board notes that although the veteran requested a BVA 
hearing in her September 2002 substantive appeal (VA Form 9), 
she specifically withdrew her request in November 2003.  
There are no other outstanding hearing requests of record.

This matter was previously before the Board, and adjudicated 
in a decision dated February 2005.  In that decision, the 
Board denied service connection for lupus.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (the Court).  In an Order dated in April 
2006, the Court vacated the Board's February 2006 decision, 
and remanded this matter back to the Board for development 
consistent with the Court's Order.


REMAND

In the April 2006 Joint Motion for Remand (Joint Motion), the 
parties noted that the April 2004 VA examiner predicated his 
negative nexus opinion on the results of an ANA test 
conducted in August 1995, which was available to the examiner 
through VA's computerized records system, but which was not 
contained in the claims file.  As such, the VA examiner had 
the opportunity to review the test results, but the veteran's 
private physician, G.W.N., M.D. did not have access to those 
results in formulating his positive opinion.  

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The parties concluded that VA's failure to obtain the August 
1995 records and associate them with the claim file 
constitutes a violation of the duty to assist provisions of 
the Veterans Claims Assistance Act of 2000.  

The Board is bound by the findings contained in the Joint 
Motion, as adopted by the Court.  See Chisem v. Gober, 10 
Vet. App. 526, 527-8 (1997) [under the "law of the case" 
doctrine, appellate courts generally will not review or 
reconsider issues that have already been decided in a 
previous appeal of the same case, and therefore, Board is not 
free to do anything contrary to the Court's prior action with 
respect to the same claim].  

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should obtain and 
associate with the claim file the August 
1995 ANA test results discussed by the 
April 2004 VA examiner, and noted in an 
August 1995 medical certificate, as well 
as any other pertinent VA records that 
have not already been associated with the 
claim file.  

2.  The RO or the AMC should request the 
veteran to provide any pertinent evidence 
in her possession and any outstanding 
medical records pertaining to treatment or 
evaluation of lupus during the period of 
this claim or the identifying information 
and any necessary authorization to enable 
the VA to obtain such records on her 
behalf.   

3.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and her representative 
and request them to submit the outstanding 
evidence.

4.  The RO or the AMC should send the 
veteran a letter notifying her of any 
additional records obtained by VA and 
affording her the opportunity to obtain 
copies of those or any other pertinent 
records, and to submit an addendum opinion 
by G.W.N. or another private physician.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, she and her 
attorney should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



